We granted a rehearing in this matter to reconsider the question of the quantum of damages. After hearing argument and reviewing the evidence concerning the injuries of plaintiff, we have reached the conclusion that the sum of $5,000 would be more consistent with former awards in similar cases.
For the reasons assigned our former decree is amended by reducing the amount awarded plaintiff from the sum of $7,500 to $5,000. In all other respects it is affirmed.
Original decree amended and reinstated.